         Case 1:18-cr-00289-SHS Document 275 Filed 05/27/20 Page 1 of 5
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     May 27, 2020

BY ECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Robert Locust, S1 18 Cr. 289 (SHS)

Dear Judge Stein:

       The Government respectfully submits this letter in response to defendant Robert Locust’s
January 23, 2020 (Dkt. No. 245) and March 31, 2020 (Dkt. No. 266) submissions, which asked
the Court to modify the previously announced sentence of 60-months’ imprisonment and instead
impose a sentence of time served and to order that Locust pay no restitution to the victims of his
crime. For the reasons that follow, Locust’s applications should be denied.

                                           Restitution

         On January 7, 2020, the Court sentenced Locust to 60-months’ imprisonment. At
sentencing, the Court deferred the issue of restitution at the Government’s request so that the
Government could continue to gather additional information regarding the harm incurred to
victims from Locust and his coconspirators’ fraud scheme (the “Fraud Scheme”). On March 9,
2020, the Government filed under seal a proposed restitution order for Locust in the amount of
$3,928,133.60 (the “Proposed Restitution Amount”) and a letter brief setting forth the bases of the
Proposed Restitution Amount. On March 31, 2020, Locust filed an objection to the proposed
restitution order and argued that “no amount of ‘restitution’ should be ordered against [Locust].”
(Dkt. No. 266 at 1.) In arguing that the Court should order no restitution, Locust makes three
principal arguments: (1) restitution under the Mandatory Victims Restitution Act (the “MVRA”)
is limited to loss of income and expenses such as childcare and transportation; (2) Locust obtained
“very little of value” as a result of his fraud scheme; and (3) Locust does not have the means to
pay the Proposed Restitution Amount. (See Dkt. No. 266 1-6.) As set forth below, each argument
lacks merit.

        First, restitution is mandatory to compensate victim losses in this case. “The [MVRA]
requires restitution in criminal cases where the offense is ‘an offense against property, including
any offense committed by fraud or deceit,’ 18 U.S.C. § 3663A(c)(1)(A)(ii), and where ‘an
identifiable victim has suffered a pecuniary loss.’” United States v. Ojeikere, 545 F.3d 220, 222
         Case 1:18-cr-00289-SHS Document 275 Filed 05/27/20 Page 2 of 5
                                                                                             Page 2


(2d Cir. 2008). “The primary and overarching goal of the MVRA is to make victims of crime
whole, to fully compensate these victims for their losses and to restore these victims to their
original state of well-being.” United States v. Qurashi, 634 F.3d 699, 703 (2d Cir. 2011). Thus,
the MVRA “makes restitution mandatory for losses suffered by victims of certain crimes and
directs that restitution orders be issued and enforced in accordance with § 3664.” United States v.
Lucien, 347 F.3d 45, 53 (2d Cir. 2003) (emphasis added). Because Locust was convicted of
conspiracy to commit mail and wire fraud (crimes against property), and because the victims
identified in the Government’s March 9 letter suffered pecuniary losses, Locust is required to pay
restitution under the MVRA.

         Locust’s argument that the MVRA only compensates victims for certain “expenses” such
as their childcare costs and transportation costs is without merit. Section 3663A(b)(1)(B)(i)(I)
broadly provides for restitution for pecuniary loss, requiring the amount of restitution to include
“the value of the [victim’s] property on the date of the loss.” As set forth in the Government’s
March 9 letter, the Proposed Restitution Amount reflects the amount of money that some of the
victim insurance companies paid out on fraudulent cases. See Lucien, 347 F.3d at 52-54 (affirming
restitution order requiring defendant who staged motor vehicle accidents to reimburse victim
insurance carrier for its losses, including the amount of funds that the insurance company paid as
part of a settlement).

        In arguing that the MVRA limits restitution to expenses such as childcare cost, Locust
narrowly relies on Section 3663A(b)(4) of the MVRA, while ignoring the broader statute. That
particular section provides that “in any case” in which the MVRA applies, the defendant must
“reimburse the victim for lost income and necessary child care, transportation, and other expenses
incurred during participation in the investigation or prosecution . . . .” That section does not limit
the types of victim expenses/losses that are compensable under the MVRA. Rather, it clarifies
that childcare and transportation costs are also compensable under the MVRA. Locust’s reliance
on United States v. Lagos, 138 S. Ct. 1684 (2018), is also misplaced. In Lagos, the Supreme Court
addressed what type of private investigative costs are recoverable under Section 3663A(b)(4) of
the MVRA. Lagos did not hold, or in any way suggest, that the MVRA limits restitution to the
expenses set forth in Section 3663A(b)(4). Indeed, the defendant in Lagos did not even challenge
the portion of the restitution order that directed him to pay more than $11 million in loan proceeds
that he obtained fraudulently from the victim. See Brief for the Petitioner, Lagos v. United States,
2018 WL 1110042 (U.S.), note 11 (2018).

         Finally, Locust’s mandatory restitution obligation is not impacted by the degree to which
he profited from the fraud. In arguing that he should not be required to pay restitution because he
“obtained very little of value in this fraud” (Dkt. No. 266 at 2), Locust misapprehends the purpose
of restitution. Unlike forfeiture—a tool that prevents criminals from profiting from their criminal
activities—restitution is designed to reimburse victims for their losses. See Qurashi, 634 F.3d at
703 (noting that the primary goal of the MVRA is to “make victims of crime whole”). Thus, the
money that Locust derived from the Fraud Scheme is irrelevant in calculating his restitution
obligation. See United Staets v. Zangari, 677 F.3d 86, 92-93 (2d Cir. 2012) (“[S]entencing court
ordering restitution under the MVRA may not substitute a defendant's ill-gotten gains for the
victim's actual loss.”).
         Case 1:18-cr-00289-SHS Document 275 Filed 05/27/20 Page 3 of 5
                                                                                                Page 3


         Finally, Locust’s argument that he should not be ordered to pay restitution because he is
unable to pay it (Dkt. No. 266 at 6) is foreclosed by the MVRA. A defendant’s financial resources
are irrelevant in determining the amount of restitution owed to his or her victims. In imposing
restitution, district courts are required to “order restitution to each victim in the full amount of each
victim’s losses as determined by the court and without consideration of the economic
circumstances of the defendant.” 18 U.S.C. §§ 3664(f)(1)(A); 3663A(d). Locust’s ability or
inability to pay restitution has no bearing on the Proposed Restitution Amount. In any event, as
set forth in the proposed restitution order, the Court can order Locust to pay the Proposed
Restitution Amount in installments that are tailored to his income. See 18 U.S.C. §§ 3572(d)(1)
and (2).

                              Reconsideration of 60-Month Sentence

        On January 23, 2020, Locust filed a letter asking the Court to reconsider the previously
announced sentence of 60-months’ imprisonment. (Dkt. No. 245.) Locust argued that his sentence
should be reduced because, according to Locust, his entrée to the mail and wire fraud conspiracy
was occasioned by his affection for Peter Kalkanis and not greed. On March 31, 2020, Locust
supplemented his January 23 submission, asking the Court to impose a sentence of time served in
light of the COVID-19 pandemic. (Dkt. No. 266.) As set forth below, Locust’s arguments lack
merit and are otherwise unpersuasive.

        First, Locust continues to argue that he was merely a driver. (See Dkt. No. 245 at 2 “Mr.
Locust simply drove people to doctors’ and lawyers’ appointments in a safe, reliable manner,” and
Dkt. No. 266 at 3 “LOCUST’s involvement in the fraud [was] basically as a driver . . .”.) This
argument was contrary to the facts established at trial and has already been rejected by the Court.
As the Court observed at sentencing, Locust “was not just a driver.” (Jan. 7, 2020 Sentencing Tr.
(the “Sentencing Tr.”) at 15.) Rather, “[h]e was integrally involved here. He recruited people, he
drove people around, he made payments . . . to both victims and doctors.” (Sentencing Tr. at 12.)
The Court’s observations were correct. Contrary to the assertions in his January 23 submission,
Locust recruited multiple individuals into the Fraud Scheme to stage accidents, including an
individual with mental health issues. (See, e.g., GXs 532-535; Tr. 551-552; 562-563.) He also
instructed his recruits on how to stage accidents (Tr. 548), and what to tell the doctors and lawyers.
(Tr. 543-544, 556). Locust was also one of the primary runners who drove patients to medical and
legal appointments. As he acknowledges, Locust drove carloads of patients for more than two
years. 1 Without runners like Locust who transported patients, the conspiracy would not have
worked (or at least would not have been so successful). Because Locust and his co-conspirators
recruited homeless people and individuals struggling with addiction, many of the patients did not
have the means to transport themselves to medical procedures and appointments that were used to



1
 That Locust supposedly ceased recruiting patients into the fraud scheme once he learned of the
FBI’s investigation is neither mitigating nor exculpatory. Rather, it reflects his consciousness of
guilt. Kalkanis testified at trial that when he informed Locust that the FBI had arrested Dewitt,
Locust seemed visibly nervous and indicated he thought that Kalkanis and Locust were next to get
arrested. (Tr. 1109.)
         Case 1:18-cr-00289-SHS Document 275 Filed 05/27/20 Page 4 of 5
                                                                                          Page 4


increase the value of the patients’ lawsuits. Thus, Locust’s repeated attempts to minimize his role
are unpersuasive.

        Locust’s new argument that he was motived by his affection for Peter Kalkanis and not
greed is contrary to the trial record, his own statements at sentencing, and his attorneys’ prior
arguments. The record demonstrates that Locust participated in the fraud scheme to earn money.
Reginald Dewitt testified at trial that Locust said that he wanted to recruit more people to stage
accidents “so he could receive larger pay.” (Tr. 223.) Locust confirmed this at his sentencing
when he told the Court: “I got involved and, you know, it was good. I mean, I made money . . .
.” (Sentencing Tr. at 23.) Likewise, when asked why Locust joined the conspiracy, Locust’s
counsel argued at sentencing, “We have a situation where Mr. Locust was not well off, didn’t have
a great job, didn’t have a great means to support himself.” (Sentencing Tr. at 18.) Counsel’s new
argument, that Locust primarily was motived by a desire to appease Kalkanis, is thus contrary to
the record.

         Finally, Locust’s argument that the Court should impose a sentence of time served because
of the COVID-19 pandemic is entirely unpersuasive. First, even if the Court were to consider
COVID-19 in determining whether it should reconsider Locust’s 60-month sentence, Locust offers
no facts to suggest that Locust has any medical conditions that place him at higher risk for severe
illness. Nor can he; the Presentence Investigation Report indicates that Locust is in good health.
(PSR at 16.) Instead, Locust relies on the general risk that all people face. Under Locust’s
reasoning, all non-violent offenders should be released or, in the case of Locust, never have to
serve jail time. Second, United States v. Knox, 15 Cr. 445 (PAE), on which Locust primarily relies,
is entirely inapposite. That case involved a compassionate release motion by a high-risk defendant
who served all but seven months of his 88-month sentence. Locust has served zero days in prison
and is not high-risk. Third, to address any COVID-19 related health concerns, the Government
would consent to an adjournment of Locust’s surrender date for 60 days or more after the sentence
is officially imposed.
        Case 1:18-cr-00289-SHS Document 275 Filed 05/27/20 Page 5 of 5
                                                                                       Page 5


       For all of these reasons, the Court should not disturb the already-announced sentence of
60-months’ imprisonment and should order Locust to pay restitution in the amount of
$3,928,133.60.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          by:      /s/
                                                Nicholas W. Chiuchiolo
                                                Nicholas Folly
                                                Alexandra Rothman
                                                Assistant United States Attorneys
                                                (212) 637-1247 / 1060 / 2580



cc: Anthony Cecutti, Esq. (by ECF)
    Mitchell Dinnerstein, Esq. (by ECF)
